  Case 3:21-cv-00487-TJC-JRK Document 1 Filed 05/04/21 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


CAROL GAYLOR,                        )
an individual,                       )
                                     )
        Plaintiff,                   )
                                     )
vs.                                  )                   CASE NO.:
                                     )
RETAIL STRATEGIES, LLC,              )
a Florida Limited Liability Company, )
                                     )
        Defendant.                   )
____________________________________/

                                     COMPLAINT
                            (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff, CAROL GAYLOR, by and through her undersigned counsel, hereby files this

Complaint and sues RETAIL STRATEGIES, LLC, a Florida Limited Liability Company, for

injunctive relief, attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq., and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and the Local Rules

of the United States District Court for the Middle District of Florida.

       3.      Plaintiff, CAROL GAYLOR, (hereinafter referred to as “Mrs. Gaylor”) is a

resident of the State of Florida in St. John’s County.

                                                 1
    Case 3:21-cv-00487-TJC-JRK Document 1 Filed 05/04/21 Page 2 of 5 PageID 2




          4.       Plaintiff is a qualified individual with a disability under the ADA. Plaintiff

suffers from fibromyalgia, as well as multiple herniated disks in her neck and back. As a result,

she is permanently disabled.

          5.       Due to her disability, Plaintiff is substantially impaired in several major life

activities including walking and standing and generally utilizes a cane for mobility. 1

          6.       Defendant,    RETAIL     STRATEGIES,        LLC,    (hereinafter   referred   to   as

“Defendant”) is a Florida Limited Liability Company, registered to do business in the State of

Florida.        Upon information and belief, Defendant is the owner of the real property and

improvements, which is the subject of this action, to wit: Chili’s Grill & Bar, generally located at

215 State Rd 312., Saint Augustine, FL 32086 (the “Property”). Defendant is responsible for

complying with the obligations of the ADA.

          7.       All events giving rise to this lawsuit occurred in the Middle District of Florida, in

St. John’s County, Florida.

                          COUNT I - VIOLATION OF TITLE III OF THE
                             AMERICANS WITH DISABILITIES ACT

          8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

          9.       The Property, a Chili’s restaurant, is consequently a place of public

accommodation subject to the ADA.

          10.      Plaintiff has visited the Property discussed herein several times over the last year,

and plans to visit again in the near future. Plaintiff most recently visited the Defendant’s

Property in late April, 2021.

1
    Plaintiff is capable of walking short distances without assistance on good days.
                                                     2
  Case 3:21-cv-00487-TJC-JRK Document 1 Filed 05/04/21 Page 3 of 5 PageID 3




       11.     During her visits, Plaintiff encountered serious difficulty accessing the goods and

utilizing the services therein due to the architectural barriers discussed in this Complaint.

Moreover, but for the inaccessible condition of the Property, Plaintiff would visit the Property

more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

operated by Defendant.

       13.     Plaintiff desires to visit the Property but fears that she will be subjected to the

same architectural barriers which remain at the Property in violation of the ADA.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

access which Plaintiff personally encountered and which reduced her access:

               A.      Plaintiff personally encountered inaccessible parking designated for

       disabled use due to excessive slopes over 1:48 within the spaces and their access aisles.

       This made it difficult for Plaintiff to load into and out of her vehicle and increased her

       risk of a fall; and

               B.      Plaintiff personally encountered inaccessible parking designated for

       disabled use due to built-up curb ramps protruding into the access aisles and spaces. This

       condition made it difficult for Plaintiff to safely exit/enter her vehicle and increased her

       risk of fall.

               C.      Plaintiff personally encountered an inaccessible parking lot at the Property

       due to a shortage of fully accessible ADA parking spaces compared to the total number


                                                 3
  Case 3:21-cv-00487-TJC-JRK Document 1 Filed 05/04/21 Page 4 of 5 PageID 4




       of standard parking spaces in the lot. This made it more difficult for Plaintiff to obtain

       accessible parking when the restaurant is busy.

               D.      Plaintiff personally encountered inaccessible curb ramps leading from the

       disabled use parking to the Property sidewalk due to excessive slopes and because the

       ramps improperly protrude into the disabled use parking spaces as noted above. This

       made it more difficult for Plaintiff to maneuver over the ramps to the restaurant entrance.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of her intent to return as a patron, Plaintiff additionally intends to

return to the Property as an ADA tester to determine whether the barriers to access stated herein

have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

               A.      That this Court declares that the Property owned, leased, and/or

                       operated by Defendant is in violation of the ADA;
                                                  4
  Case 3:21-cv-00487-TJC-JRK Document 1 Filed 05/04/21 Page 5 of 5 PageID 5




             B.     That this Court enter an Order directing Defendant to alter its

                    Property to make it accessible to, and useable by, individuals with

                    disabilities to the full extent required by Title III of the ADA;

             C.     That this Court enter an Order directing Defendant to evaluate and

                    neutralize its policies and procedures towards persons with

                    disabilities for such reasonable time so as to allow Defendant to

                    undertake and complete corrective procedures;

             D.     That this Court award reasonable attorneys’ fees, costs (including

                    expert fees), and other expenses of suit, to Plaintiff; and

             E.     That this Court awards such other and further relief as it deems

                    necessary, just and proper.


Date: May 4, 2021

                                           Respectfully Submitted,


                                           KU & MUSSMAN, P.A.
                                           18501 Pines Blvd, Suite 209-A
                                           Pembroke Pines, Florida 33029
                                           Tel: (305) 891-1322
                                           Fax: (954) 686-3976
                                           Louis@kumussman.com


                                           By: /s/ Louis I. Mussman
                                           Louis I. Mussman, Esq.
                                           (FL Bar # 597155)
                                           Brian T. Ku, Esq.
                                           (FL Bar #: 610461)




                                               5
